DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Appeal Brief filed on August 2, 2021.  Accordingly, claims 18, 20 and 25 were previously cancelled; and claims 1-17, 19 and 21-24 are currently pending in the application, wherein claims 3 and 14-17 were previously withdrawn from consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with AARON M. DAVIS (Reg. # 62,027) at 858-707-4000 on October 22, 2021.  The purpose of the examiner’s amendment was to amend the claims to distinctly and particularly point out the invention and to rejoin some dependent claims, which have been withdrawn from consideration in order to place the application in condition for allowance.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1: the following is a marked-up version of the claim 1:

a first magnetic field detector having a plurality of groups of two or more magnetoresistive elements each, wherein the plurality of groups are arranged in a bridge configuration to generate a first half-bridge output signal and a second half-bridge output signal, the plurality of groups comprising at least a first group, a second group, a third group and a fourth group,
wherein the two or more magnetoresistive elements of the first group are configured to carry current in a first current direction that is substantially parallel to a first axis that is at a first angle relative to a reference axis;
wherein the two or more magnetoresistive elements of the second group are configured to carry current in a second current direction that is substantially parallel to a second axis that is at a second angle relative to the reference axis, wherein the second angle is different from the first angle;
wherein the two or more magnetoresistive elements of the third group are configured to carry current in a third current direction that is substantially parallel to a third axis that is at a third angle relative to the reference axis, wherein the third angle is different from the first angle and the second angle;
wherein the two or more magnetoresistive elements of the fourth group are configured to carry current in a fourth current direction that is substantially parallel to a fourth axis that is at a fourth angle relative to the reference axis, wherein the fourth angle is different from the first angle, the second angle, and the third angle; 
a biasing conductor configured to generate a first perturbation of a magnetic field at a first magnetoresistive element of the first group and a second perturbation of the magnetic field at a second magnetoresistive element of the first group, the first and second perturbations oriented in opposing directions; and 
a direction detection circuit configured to generate a measurement of a direction of the magnetic field based on the first half-bridge output signal and the second half-bridge output signal generated while the biasing conductor generates the first and second perturbations,
wherein the first half-bridge output signal and the second half-bridge output signal are generated without any ambiguous points in a 360° rotation of the direction of the magnetic field.
3.	(Rejoined – Currently Amended) The apparatus of Claim 2
a first amplifier configured to combine the first half-bridge output signal and the second half-bridge output signal to generate a first sensor output signal; and
a second amplifier configured to combine the third half-bridge output signal and the fourth half-bridge output signal to generate a second sensor output signal, wherein the second sensor output signal is about 90 degrees out of phase with respect to the first sensor output signal.
14.	(Rejoined) The apparatus of Claim 1, wherein the direction detection circuit comprises a magnetic field quadrant detector, wherein the first angle, the second angle, the third angle, and the fourth angle are arranged to reduce a presence of at least two even harmonics in the first sensor output signal.
15.	(Rejoined) The apparatus of Claim 1:
wherein the first angle is in a range from -39 to -33 degrees;
wherein the second angle is in a range from -15 to -9 degrees;
wherein the third angle is in a range from 9 to 15 degrees; and
wherein the fourth angle is in a range from 33 to 39 degrees.
16.	(Rejoined) The apparatus of Claim 1:
wherein the first angle is in a range from -38 to -34 degrees;
wherein the second angle is in a range from -14 to -10 degrees;
wherein the third angle is in a range from 10 to 14 degrees; and
wherein the fourth angle is in a range from 34 to 38 degrees.
17.	(Rejoined) The apparatus of Claim 1:
wherein the first angle is about -36 degrees;
wherein the second angle is about -12 degrees;
wherein the third angle is about 12 degrees; and


21.	(Currently Amended) A method of determining at least one of a direction or quadrant of a magnetic field, the method comprising:
generating a first half-bridge output signal and a second half-bridge output signal from a plurality of groups of two or more magnetoresistive elements each of a first magnetic field detector, 
wherein the two or more magnetoresistive elements of the first group are configured to carry current in a first current direction that is substantially parallel to a first axis that is at a first angle relative to a reference axis;
wherein the two or more magnetoresistive elements of the second group are configured to carry current in a second current direction that is substantially parallel to a second axis that is at a second angle relative to the reference axis, wherein the second angle is different from the first angle;
wherein the two or more magnetoresistive elements of the third group are configured to carry current in a third current direction that is substantially parallel to a third axis that is at a third angle relative to the reference axis, wherein the third angle is different from the first angle and the second angle;
wherein the two or more magnetoresistive elements of the fourth group are configured to carry current in a fourth current direction that is substantially parallel to a fourth axis that is at a fourth angle relative to the reference axis, wherein the fourth angle is different from the first angle, the second angle, and the third angle; 
generating a first perturbation of a magnetic field at a first magnetoresistive element of the first group and a second perturbation of the magnetic field at a second magnetoresistive element of the first group via a biasing conductor, the first and second perturbations oriented in opposing directions; and
measuring a direction of the magnetic field based on the first half-bridge output signal and the second half-bridge output signal generated while the biasing conductor generates the first and second perturbations,
wherein the first half-bridge output signal and the second half-bridge output signal are generated without any ambiguous points in a 360° rotation of the direction of the magnetic field.


a magnetic field detector comprising four groups of two or more magnetoresistive elements each, wherein the four groups are arranged in a bridge configuration to generate a first half-bridge output signal and a second half-bridge output signal, 
wherein the two or more magnetoresistive elements of each of the at least four groups are configured to carry a current in a corresponding current direction forming an angle relative to a reference axis, the angles between the current direction and the reference axis for each of the four groups being different from each other; and
a biasing conductor configured to generate a first perturbation of a magnetic field at a first magnetoresistive element of the first group and a second perturbation of a magnetic field at a second magnetoresistive element of the first group, the first and second perturbations oriented in opposing directions; and
a direction detection circuit configured to generate a measurement of a direction of the magnetic field based on the first half-bridge output signal and the second half-bridge output signal generated while the biasing conductor generates the first and second perturbations,
wherein the first half-bridge output signal and the second half-bridge output signal are generated without any ambiguous points in a 360° rotation of the direction of the magnetic field.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
FIGS. 1-19: each figure has been labeled as -- Prior Art --.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-17, 19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

The two or more magnetoresistive elements of the first group are configured to carry current in a first current direction that is substantially parallel to a first axis that is at a first angle relative to a reference axis;
The two or more magnetoresistive elements of the second group are configured to carry current in a second current direction that is substantially parallel to a second axis that is at a second angle relative to the reference axis, wherein the second angle is different from the first angle;
The two or more magnetoresistive elements of the third group are configured to carry current in a third current direction that is substantially parallel to a third axis that is at a third angle relative to the reference axis, wherein the third angle is different from the first angle and the second angle;
The two or more magnetoresistive elements of the fourth group are configured to carry current in a fourth current direction that is substantially parallel to a fourth axis that is at a fourth angle relative to the reference axis, wherein the fourth angle is different from the first angle, the second angle, and the third angle; and
A direction detection circuit configured to generate a measurement of a direction of the magnetic field based on the first half-bridge output signal and the second half-bridge output signal generated while the biasing conductor generates the first and second perturbations, wherein the first half-bridge output signal and the second half-bridge output signal are generated without any ambiguous points in a 360° rotation of the direction of the magnetic field.

The two or more magnetoresistive elements of the first group are configured to carry current in a first current direction that is substantially parallel to a first axis that is at a first angle relative to a reference axis;
The two or more magnetoresistive elements of the second group are configured to carry current in a second current direction that is substantially parallel to a second axis that is at a second angle relative to the reference axis, wherein the second angle is different from the first angle;
The two or more magnetoresistive elements of the third group are configured to carry current in a third current direction that is substantially parallel to a third axis that is at a third angle relative to the reference axis, wherein the third angle is different from the first angle and the second angle;
The two or more magnetoresistive elements of the fourth group are configured to carry current in a fourth current direction that is substantially parallel to a fourth axis that is at a fourth angle relative to the reference axis, wherein the fourth angle is different from the first angle, the second angle, and the third angle; and
Measuring a direction of the magnetic field based on the first half-bridge output signal and the second half-bridge output signal generated while the biasing conductor generates the first and second perturbations, wherein the first half-bridge output signal and the second half-bridge output signal are generated 
With regard to claim 24, the prior art does not teach, suggest or render obvious the claimed apparatus for magnetic field detection in combination as claimed including:
The two or more magnetoresistive elements of each of the at least four groups are configured to carry a current in a corresponding current direction forming an angle relative to a reference axis, the angles between the current direction and the reference axis for each of the four groups being different from each other; and
A direction detection circuit configured to generate a measurement of a direction of the magnetic field based on the first half-bridge output signal and the second half-bridge output signal generated while the biasing conductor generates the first and second perturbations, wherein the first half-bridge output signal and the second half-bridge output signal are generated without any ambiguous points in a 360° rotation of the direction of the magnetic field.
With regard to claims 2-17, 19, 22 and 23, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858